PER CURIAM.
This case now being before us on the original petition for habeas corpus and the respondent’s return, we find that the petitioner at the time he plead guilty and was sentenced, had been adjudged insane in the Court of Ordinary of Thomas County, Georgia and that no formal order had been entered adjudicating him sane, and there being insufficient evidence in the record to overcome the presumption that the insanity continued at the time of the commission of the alleged crime,
It is the order of the Court that the judgment and sentence be vacated, the plea of guilty set aside and the petitioner remanded to the custody of the Sheriff of Alachua County, for further proceedings upon the information, in accordance with the provisions of Section 917.01, Florida Statutes, 1959, F.S.A., and the opinions of this Court in Horace v. Culver, 111 So.2d 670, and Dixon v. Cochran, Fla., 142 So.2d 5.
TERRELL, Acting C. J., and THOMAS, O’CONNELL, CALDWELL and HOB-SON (Retired), JJ., concur.